DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 7-9 and 18, drawn to methods for characterizing bladder cancer and methods for characterizing a neuronal subtype marker in bladder cancer in a subject, classified in C12Q 1/6886.

II. Claims 10-14, drawn to methods for administering medications to subjects identified as having particular mutations, expressions of genes or other markers, classified in C12Q 2600/156.

III. Claim 4-6 and 15-17, drawn to nucleic acid primers and probes, arrays comprising nucleic acid probes and kits comprising nucleic acid hybridization probes and primers, classified in C12Q 2600/158.


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed involve detecting different products, involve the use of different reagents and have different objectives and out outcomes. The methods of invention II do not require assaying for any particular markers but only require reading information / having some type of knowledge that a subject has marker or phenotype and then administering the recited therapy to the subject.  Furthermore, the inventions as claimed 
Inventions I and III, and inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acid of inventions II can be used in a materially different process, such as general methods for detecting gene expression and methods for amplifying or synthesizing nucleic acids.
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Further Election Applicable to Inventions I and III
5.       Regarding Inventions I and III, this application contains claims directed to the following patentably distinct species of the claimed invention:
The species of the different genes and combinations of genes selected from:
luminal markers selected from the group consisting of uroplakin genes UPK2, UPK1A, urothelial differentiation markers FOXA1, GATA3, and PPARG, and genes 
luminal-infiltrated markers selected from the group consisting of CD274 (PD-L1) and PDCD1 (PD-1); 
basal-squamous markers including basal and stem-like markers CD44, KRT5, KRT6A, KRT14, andCOL17A1; 
squamous differentiation markers TGM1, DSC3, TP63, GSDMC, and PI3, TP53, CIS signature genes CRTAC1, CTSE, PADB, MSN, and NR3C1, and immune markers CD274, PDCD1LG2, 1DO1, CXCL11, LICAM, SAAJ1 and CTLA4; neuronal markers selected from the group consisting of neuronal differentiation and development genes MSI1, PLEKHG4B, GNG4, PEG10, RND2, APLP1, SOX2, TUBB2B, TP53, RB1 and E2F3 and neuroendocrine markers CHGA, CHGB, SCG2, ENO2, SYP, NCAM1; and 
“targets” from among those listed in Tables 2-4;
and the individual genes alone or in combination with one or more of proteins selected from the group consisting of GATA3, EGFR, CDH1, and HER2; miRNAs selected from the group consisting of miR-200s, miR-99a, and miR- 30 100; TP53 and RB1 mutations, mutations in RB1, CDKN1A4, CDKN1A4, CDKN2A, ATM, ERCC, FGFR3, PIK3CA, and RAS, ERBB2, KDM6A, KMT2A, KMT2C, KMT2D, CREBBP, EP300, KANSL1, ARID1A, ASXLI, or  ASXL2 or a homozygous deletion RB1, CDKN1A4, CDKN1A4, CDKN2A, ATM, ERCC, FGFR3, PIK3CA, and RAS, ERBB2, KDM6A, KMT2A, KMT2C, KMT2D, CREBBP, EP300, KANSL1, ARID1A, ASXLI, or  
The species are independent or distinct because the methods require detecting different genes having different nucleotide sequences and different expression patterns. A reference teaching a method that diagnosis bladder cancer by detecting expression of, for example, FOXA1 would not render obvious a method that diagnosis bladder cancer by detecting expression of GATA3 or FGFR and vice versa.  Similarly, the kits of invention II require reagents that have different chemical structures in order to detect the gene expression levels of the recited genes, which each have a different nucleotide sequence and encode for proteins having different amino acids sequences and different biological activities and effects. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
For example, Applicant may elect UPK2 OR Applicant may elect the combination of UPK2 and UPK1A OR Applicant may elect the combination of UPK2 and FGFR OR Applicant may elect the combination of UPK2 expression and GATA3 protein. If Applicant elects a combination that includes one of the markers listed in claim 2, then an independent claim must be presented which reads on the elected species. If 
Further Election Applicable to Invention II
6.       Regarding Invention II, this application contains claims directed to the following patentably distinct species of the claimed invention:
a) methods of administering a checkpoint inhibitor, wherein the subject is selected by detecting increased expression of uroplakin genes and an umbrella cell phenotype in a biological sample from the subject;
b) methods of administering to the subject a tyrosine kinase inhibitor of FGFR3, wherein the subject is selected by identifying a luminal-papillary subtype, wherein the luminal-papillary subtype is characterized by i) an FGFR3 mutations, ii) a fusion with TACC3, iii) an amplification of TACC3, iv) by papillary histology, v) by active sonic hedgehog signaling; and vi) by low CIS scores, or a particular combination thereof; (note that (b) and (c) as recited in claim 10 appear to be identical)
c) administering to the subject an immune checkpoint therapy, wherein the subject is selected by characterizing a biological sample of the subject as having a luminal-infiltrated subtype characterized by increased expression of EMT markers,  myofibroblast markers, AND of the miR-200s (i.e., each and every miR-200, including miR-201, miR-202 etc);
d) administering to the subject a cisplatin-based NAC or immune checkpoint therapy, wherein the subject is selected by characterizing a biological sample of the subject as having a basal-squamous subtype comprising squamous differentiation, basal keratin expression, and increased expression of CD274 (PD-L1) and all CTLA4 
e) administering to the subject Etoposide-cisplatin therapy, wherein a biological sample from the subject is characterized by expression of any and all neuroendocrine/neuronal markers; and
f) administering to a selected patient atezolizumab, wherein the subject is selected by detecting increased expression of neuronal markers comprising or consisting of SOX2, TUBB2B, and PEG10 in a biological sample from the subject.
The species are independent or distinct because the methods require detecting different genes having different nucleotide sequences and different expression patterns, as well as different mutations and alterations in different genes and different phenotypes or other characteristics of bladder cancer. Each method also requires administering a different therapeutic having a different mechanism of action and a different chemical structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Note that applicant is required to elect one of a) to f) and one particular combination of markers or phenotypes / characteristics of the subject listed from those within a) to f). For example, if Applicant elects b), then Applicant may elect a FGFR3 
7. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
9.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634